Citation Nr: 0611036	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  04-14 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for athlete's foot.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from December 1965 to 
October 1969.

These two matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 decision issued by the 
Department of Veterans Affairs (VA) Winston, Salem, North 
Carolina, Regional Office (RO), denying the veteran's 
petition to reopen previously denied claims for service 
connection for a back disorder and athlete's foot.

The veteran requested a hearing before a Veterans Law Judge 
(VLJ) in Washington, D.C. (a Central Office hearing, or COH).  
Because of his known transportation difficulties, the RO 
advised him, by letter dated in April 2004, to carefully 
select the type of hearing he wanted to attend, taking into 
consideration his transportation options.  The veteran 
nevertheless insisted on a COH.  Accordingly, such a hearing 
was scheduled for October 29, 2004, but the veteran failed to 
report.

Having received a motion from the veteran requesting re-
scheduling of the requested COH, the Board granted the motion 
in November 2004.  The veteran was then re-scheduled for 
another COH, to be held on February 4, 2005, but he again 
failed to report.  In March 2005, the Board received a 
statement from the veteran acknowledging his having failed to 
report for the February 2005 COH and essentially indicating 
that he had no financial means for such a trip.  The veteran 
has not indicated that he wishes to have any other type of 
hearing before a VLJ.  His request for a hearing is therefore 
deemed withdrawn.


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all the evidence that is necessary for an equitable 
disposition of the matters on appeal.

2.  The Board denied a claim of entitlement to service 
connection for a back disorder in a final decision issued in 
August 1990, and the evidence received since that date is 
cumulative and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Board denied a claim of entitlement to service 
connection for athlete's foot in a final decision issued in 
March 1996; the evidence received since that date is 
cumulative and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 1990 Board decision that denied service 
connection for a back disorder is final and none of the 
evidence received since that date is new and material so as 
to warrant the reopening of that claim.  38 U.S.C.A. 
§§ 5108, 7103(a), 7104(a) (West 2002); 38 C.F.R. §§ 3.156, 
20.1100(a) (2005).  

2.  The March 1996 Board decision that denied service 
connection for athlete's foot is final and none of the 
evidence received since that date is new and material so as 
to warrant the reopening of that claim.  38 U.S.C.A. 
§§ 5108, 7103(a), 7104(a); 38 C.F.R. §§ 3.156, 20.1100(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must request that the claimant provide any evidence 
in his possession that pertains to the claim.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

In Dingess/Hartman, the Court also held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must inform a claimant that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  
      
In the present appeal, the veteran was provided specific 
notice of what type of information and evidence was needed to 
substantiate his claims, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  In that regard, inasmuch as the Board concludes 
below that the veteran has not submitted new and material 
evidence sufficient to reopen his two claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.

VA specifically complied with its notification duties in 
regards to the veteran's petition to reopen by means of a 
letter issued in May 2003, as well as in the statement of the 
case issued in February 2004, wherein the RO specifically 
gave him notice of the regulations addressing the submission 
of new and material evidence and VA's redefined duties to 
assist and notify under the VCAA.  The May 2003 letter told 
him who was responsible for submitting what evidence.  The 
letter put him on notice to submit relevant evidence in his 
possession by telling him to "send what we need" and 
advising him that he had a responsibility to ensure that VA 
received relevant non-governmental records.  Thus, the 
veteran in this case has received adequate VCAA notice.  See 
Short Bear v. Nicholson, 19 Vet. App. 341 (2005); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

Because VCAA notification was given before the initial 
decision from which this appeal arose, thre is no need to 
consider whether the veteran was prejudiced by any delayed 
notice. 

The VCAA also requires VA to make reasonable efforts to help 
every claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claims, whether or not the records are in Federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claims.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled to 
the extent allowed by the veteran, as VA has attempted 
(albeit unsuccessfully) to honor the veteran's request for a 
hearing before a VLJ and has expressed to the veteran its 
willingness to secure any evidence believed by him to be 
pertinent to his appeal and not yet of record.  VA has not 
had the veteran examined because, as thoroughly explained 
later in this decision, the veteran has not fulfilled his 
initial duty to submit new and material evidence.  Therefore, 
VA's duty to assist him in this regard has not attached.  
38 C.F.R. § 3.159(c)(4)(iii).

There is no suggestion on the current record that there 
remains evidence that is pertinent to the matters on appeal 
that has yet to be secured.  Thus, the appeal is ready to be 
considered on the merits.

Factual background and legal analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In April 1989, the veteran testified at an RO hearing on the 
issue of service connection for a back disorder.  Since his 
claim for that disability had already been denied by the 
Board in a final decision dated in September 1980, the RO 
correctly construed the veteran's testimony as a petition to 
reopen his service connection claim.  The RO denied the 
reopening of the claim in an April 1989 rating decision, 
which the veteran appealed to the Board.  The Board denied 
the appeal in a decision issued in August 1990.

The veteran filed his claim for service connection for 
athlete's foot in July 1992.  The RO denied the claim in a 
December 1992 rating decision, which the veteran appealed to 
the Board.  The Board took testimony from the veteran on this 
issue at a COH held in August 1993 and, after remanding the 
appeal in December 1993, denied the appeal, in a decision 
issued in March 1996.

At the time of the Board's decisions of August 1990 and March 
1996, Board decisions were, as they are today, final on the 
date of the date stamped on the face of the decision, unless 
the Chairman of the Board ordered reconsideration of the 
decision.  38 U.S.C.A. §§ 7103(a), 7104(a); 38 C .F.R. 
§ 20.1100.

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; Evans v. Brown, 
9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); 38 C.F.R. § 3.156.

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans.  In the present case, the Board 
decisions issued in August 1990 and March 1996, which the 
veteran did not appeal nor asked to be reconsidered, were the 
last final denials of the veteran's claims for service 
connection for a back disorder and athlete's foot, 
respectively.  Thus, the evidence to be reviewed for purposes 
of determining whether new and material evidence sufficient 
to reopen the claims has been received is the evidence that 
was associated with the record since August 1990, in the case 
of the claim for service connection for a back disorder, and 
March 1996, in the case of the claim for service connection 
for athlete's foot.

The veteran's application to reopen both claims was received 
at the RO in May 2003.

For applications to reopen filed on or after August 29, 2001, 
new and material evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence considered by the Board in its August 1990 
decision consisted of the veteran's service medical records, 
which confirmed the veteran's assertion of having undergone a 
spinal tap in September 1969 but revealed no evidence of a 
back disorder at any time during service.  It also consisted 
of post-service medical evidence, which revealed that the 
veteran suffered a gunshot wound to the head in December 
1970, resulting in left hemiplegia, but did not show an 
actual diagnosis of a back disorder.

The evidence before the Board as of August 1990 also 
consisted of the report of an April 1977 VA orthopedic 
examination, which was negative for any evidence of a back 
disorder, and the transcripts of the April 1989 RO hearing 
and a May 1990 COH, both reflecting the veteran's belief 
that, as a result of his spinal tap, he had developed a back 
disorder that should be service-connected.

The evidence considered by the Board in its March 1996 
decision consisted of the veteran's service medical records, 
which revealed a consultation for athlete's foot in June 1966 
but no further evidence of athlete's foot for the remainder 
of the veteran's service, to include at the time of 
separation.  It also consisted of records reflecting private 
medical treatment by a podiatrist in 1975 and 1976 for 
ingrown toenails and fitting of orthopedic shoes with braces 
due to the post-service-incurred left-side hemiplegia.  

The evidence considered by the Board in March 1996 also 
consisted of the April 1977 VA orthopedic examination report, 
which was negative for any evidence of athlete's foot.  Also 
considered by the Board at that time were several VA 
outpatient medical records dated between July 1991 and May 
1994 revealing treatment for tinea pedis.  Additionally, the 
Board considered  the veteran's testimony at the August 1993 
COH, during which the veteran indicated that he was treated 
for athlete's foot during service, that he had been receiving 
treatment continuously for this disability since service, and 
that he was therefore entitled to be service connected for 
it.

The evidence associated with the veteran's claims files since 
the veteran filed his petition to reopen his claims in May 
2003 essentially consists of multiple handwritten statements 
from the veteran, all of which are "new," in the sense that 
they are all documents produced after the Board rendered its 
final decisions in August 1990 and March 1996.  They are, 
however, merely cumulative, inasmuch as they merely reiterate 
the veteran's historical contentions of there being a nexus 
between his claimed back disorder and athlete's foot and 
service.

The evidence submitted since the Board's August 1990 and 
March 1996 decisions is not new and material, as by itself, 
or even when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate either claim.  Specifically, it lacks the 
essential, unestablished element of a link between a current 
disability and service.  Instead, the new evidence, as 
indicated above, provides no more than a mere reiteration of 
the veteran's contentions that he has a back disorder, as 
well as athlete's foot, both of which he believes are 
etiologically related to service.  In that sense, the new 
evidence is considered cumulative and redundant, and as such, 
does not raise a reasonable possibility of substantiating the 
claim.

Accordingly, because the veteran has not submitted new and 
material evidence, his application to reopen his previously 
denied claims for service connection for a back disorder and 
athlete's foot has failed and must accordingly be denied.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a back 
disorder remains unopened and the appeal is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for athlete's foot 
remains unopened and the appeal is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


